                                                                                Case 3:18-cv-06919-WHA Document 34 Filed 12/02/19 Page 1 of 1



                                                                          1
                                                                          2
                                                                          3
                                                                          4
                                                                          5
                                                                          6                              IN THE UNITED STATES DISTRICT COURT
                                                                          7
                                                                                                  FOR THE NORTHERN DISTRICT OF CALIFORNIA
                                                                          8
                                                                          9
                                                                         10   KLEIN FOODS, INC. d/b/a RODNEY
                                                                         11   STRONG WINE ESTATES,
United States District Court




                                                                                                                                              No. C 18-06919 WHA
                                                                                            Plaintiff,
                               For the Northern District of California




                                                                         12
                                                                         13     v.
                                                                                                                                              JUDGMENT
                                                                         14   ARROW TANK COMPANY, INC.,

                                                                         15                 Defendant.
                                                                                                                            /
                                                                         16
                                                                         17          For the reasons stated in the accompanying order, judgment is entered in favor of

                                                                         18   plaintiff Klein Foods, Inc. dba Rodney Strong Wine Estates and against defendant Arrow Tank

                                                                         19   Company, Inc. Plaintiff is awarded $602,777.73 in damages. The clerk shall CLOSE the file.

                                                                         20
                                                                         21          IT IS SO ORDERED.

                                                                         22
                                                                         23   Dated: December 2, 2019.
                                                                                                                                WILLIAM ALSUP
                                                                         24                                                     UNITED STATES DISTRICT JUDGE

                                                                         25
                                                                         26
                                                                         27
                                                                         28
